DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
Claims 1, 4-6, & 8-11 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest
prior art of record, Lee (US Pub no. 2007/0123037 A1), either singularly or in combination, does not disclose or suggest the combination of limitations of claim 1 including: etching said first mask layer selectively to said sidewall spacer elements and said first mask elements to form the plurality of second mask elements between the two immediately adjacent first mask elements.
Claims 12-14, & 16 are allowed.
The following is an examiner’s statement of reasons for allowance: : the closest
prior art of record, Lee (US Pub no. 2007/0123037 A1), either singularly or in combination, does not disclose or suggest the combination of limitations of claim 12 including: etching the first mask layer selectively to the sidewall spacer elements and the first mask elements to form the second mask elements between the two immediately adjacent first mask elements.
Claims 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: : the closest
prior art of record, Lee (US Pub no. 2007/0123037 A1), either singularly or in combination, does not disclose or suggest the combination of limitations of claim 19 .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208. The examiner can normally be reached Monday-Friday 8 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LATANYA N CRAWFORD EASON/Primary Examiner, Art Unit 2813